MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                      FILED
this Memorandum Decision shall not be
                                                                       Jan 15 2021, 8:57 am
regarded as precedent or cited before any
court except for the purpose of establishing                                CLERK
                                                                        Indiana Supreme Court
the defense of res judicata, collateral                                    Court of Appeals
                                                                             and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Christopher J. Petersen                                  Theodore E. Rokita
Goshen, Indiana                                          Attorney General of Indiana
                                                         Sierra A. Murray
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Patrick W. Scholl,                                       January 15, 2021
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-1282
        v.                                               Appeal from the Elkhart Superior
                                                         Court
State of Indiana,                                        The Honorable Charles C. Wicks,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         20D05-1602-F5-31



Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-1282 | January 15, 2021                Page 1 of 7
                                STATEMENT OF THE CASE
[1]   Appellant-Defendant, Patrick Scholl (Scholl), appeals the trial court’s nunc pro

      tunc order correcting his sentence.


[2]   We affirm.


                                                    ISSUE
[3]   Scholl raises one issue on appeal, which we restate as: Whether the trial court

      erred when it issued a nunc pro tunc entry to correct a clerical error in Scholl’s

      prior sentencing order.


                      FACTS AND PROCEDURAL HISTORY
[4]   On February 5, 2016, the State filed an Information in Cause number 1602-F5-

      31 (F5-31), charging Scholl with Level 5 felony habitual traffic violator and

      Class A misdemeanor resisting law enforcement. On April 3, 2017, Scholl

      pleaded guilty to the charges, and on July 31, 2017, the trial court sentenced

      Scholl to the Department of Correction (DOC) to serve concurrent terms of five

      years as to the Level 5 felony and 360 days as to the Class A misdemeanor.


[5]   On August 10, 2017, Scholl sought to have his sentence modified to work

      release with GPS monitoring, but was denied. On November 30, 2017, Scholl

      again sought to have his sentence modified to work release with GPS

      monitoring. Although the trial court denied Scholl’s request, it stated that it

      would consider modifying Scholl’s sentence after it received a progress report

      from the DOC. The trial court received Scholl’s progress report on December

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1282 | January 15, 2021   Page 2 of 7
      28, 2017. On March 19, 2018, the trial court held a modification hearing. The

      trial court subsequently granted Scholl’s request and ordered the balance of

      Scholl’s sentence “to be executed with alternative placement [] at Elkhart

      County Community Corrections” (ECCC). (Appellant’s App. Vol. II, p. 91).

      The trial court also ordered Scholl, who had issues with his eye and required

      surgery, to resolve his medical problems before reporting to ECCC. On May

      14, 2018, Scholl filed a motion to modify his sentence to probation and stated

      that his medical appointments would overlap with his commitment to ECCC.

      On June 13, 2018, the trial court vacated Scholl’s obligation to report to ECCC

      and scheduled a modification hearing. October 8, 2018, the trial court

      postponed Scholl’s report date to the ECCC. On November 26, 2018, the trial

      court held another modification hearing and ordered Scholl to report to the

      ECCC on February 6, 2019. However, Scholl failed to report as directed.


[6]   On April 15, 2019, the trial court held a violation hearing and directed the

      Sheriff to transport Scholl to the Elkhart County Jail for the execution of his

      sentence. On July 31, 2019, ECCC notified the trial court that Scholl broke his

      pelvis and hip joint socket while at work and that Scholl would require

      rehabilitative care of about six months. On August 5, 2019, the trial court

      ordered Scholl to be released from custody.


[7]   On December 16, 2019, the trial court conducted a modification hearing. Over

      the State’s objection, Scholl orally moved for alternative placement, i.e., to serve

      the remainder of his aggregate five-year sentence in F5-31 either on work

      release or probation. The trial court granted Scholl’s request and ordered him

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1282 | January 15, 2021   Page 3 of 7
      to serve his sentence on work release through Michiana Community

      Corrections (MCC). While issuing that order, the trial court reiterated that

      Scholl’s sentence is five years as to the Level 5 felony habitual traffic violator

      and 360 days as to the Class A misdemeanor resisting law enforcement. The

      modification order and chronological case summary (CCS) of that hearing,

      however, stated that Scholl’s sentence for the Level 5 felony is 540 days instead

      of five years.


[8]   On January 24, 2020, Scholl reported to MCC to begin his work release. On

      February 27, 2020, MCC filed a notice alleging that Scholl had violated the

      conditions of his work release for failing a drug screen, failing to obtain and

      maintain employment, and leaving his home without authorization. A

      violation hearing was held on April 20, 2020, and Scholl admitted the

      violations. During the hearing, the trial court was confused by why Scholl’s

      sentence for the Level 5 felony habitual traffic violator was changed from five

      years to 540 days. The trial court then stated that it wanted to “listen to the

      transcript” of the December 16, 2019 sentence modification hearing because

      there were no “notes on the CCS as to why that was done.” (Transcript p. 28).


[9]   On May 4, 2020, the trial court conducted a hearing to determine Scholl’s credit

      time with respect to his sentence. At the start of that hearing, the trial court

      stated that it had listened to the December 16, 2019 sentence modification

      transcript, and the court reporter had confirmed there was a clerical error on the

      CCS because the trial court had not modified Scholl’s Level 5 felony sentence

      from five years to 540 days. Scholl objected to the trial court issuing a nunc pro

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1282 | January 15, 2021   Page 4 of 7
       tunc order to correct the error, and following arguments from the parties, the

       trial court found that a nunc pro tunc order was proper under the circumstances

       to correct that “clerical error.” (Appellant’s App. Vol. II, p. 165).


[10]   Scholl now appeals. Additional information will be provided as necessary.


                               DISCUSSION AND DECISION
[11]   Our supreme court has defined a nunc pro tunc order as “‘an entry made now of

       something which was actually previously done, to have effect as of the former

       date.’” Cotton v. State, 658 N.E.2d 898, 900 (Ind. 1995) (quoting Perkins v.

       Hayward, 132 Ind. 95, 101, 31 N.E. 670, 672 (1892)). Such entries may be used

       to either record an act or event not recorded in the court’s order book or change

       or supplement an entry already recorded in the order book. Id. Its purpose is

       “‘to supply an omission in the record of action really had, but omitted through

       inadvertence or mistake.’” Id. (quoting Perkins, 132 Ind. at 101, 31 N.E. at

       672). That is, the trial court’s record must show that the unrecorded act or

       event actually occurred. Id. Our supreme court “has required that a written

       memorial must form the basis for establishing the error or omission to be

       corrected by the nunc pro tunc order.” Id.; see also Arsenal Sav. Ass’ n v. Westfield

       Lighting Co., 471 N.E.2d 322, 326 (Ind. Ct. App. 1984) (“The crux of a nunc pro

       tunc entry, then, is that the trial court corrects the record on the basis of

       information which is already in the record. It is not [a] license to make judicial

       changes in the actual law or ruling of the case.”). Nunc pro tunc “‘entries may be

       made only upon notice to the parties and an opportunity of the parties to be


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1282 | January 15, 2021   Page 5 of 7
       heard on the matter.’” Anderson v. Horizon Homes, Inc., 644 N.E.2d 1281, 1287

       (Ind. Ct. App. 1995) (quoting Stowers v. State, 266 Ind. 403, 411, 363 N.E.2d

       978, 983 (1977)), trans. denied.


[12]   Scholl contends that the trial court erred in issuing the nunc pro tunc order

       because “there does not exist any written memorial that an error occurred

       which could allow for a [nunc pro tunc] order or entry.” (Appellant’s Br. p. 11).

       We disagree. The record shows that at the December 16, 2019 sentence

       modification hearing, due to health issues, Scholl requested an alternative

       placement, i.e., to serve his aggregate five-year sentence either on work release

       or probation. The trial court granted his request and ordered him to serve his

       sentence on work release through MCC. At no point during that hearing did

       Scholl request a sentence reduction, and at no point did the trial court direct

       that his sentence be reduced. In fact, contemporaneous to that modification

       order, the trial court reiterated in open court that Scholl’s sentence in F5-31 is

       five years for the Level 5 felony and 360 days for the Class A misdemeanor.


[13]   Contrary to Scholl’s claim, the December 16, 2019 hearing in which the trial

       court considered Scholl’s alternative placement request was transcribed and

       memorialized. See Stowers, 363 N.E.2d at 983-84 (holding that the transcript of

       a guilty plea proceeding formed a sufficient basis for making a nunc pro tunc

       order book entry clarifying that the plea was conditionally received, not

       accepted). Accordingly, we cannot say that the trial court erred by concluding

       that the entry of the nunc pro tunc order was proper in this case. See, e.g., Cotton,

       658 N.E.2d at 901 (holding that the trial court’s nunc pro tunc entries were

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1282 | January 15, 2021   Page 6 of 7
       supported by sufficient written memorials and that they served “to make the

       record speak the truth”).


                                             CONCLUSION
[14]   Based on the foregoing, we hold that the trial court did not err in issuing the

       nunc pro tunc order to correct a clerical error in Scholl’s prior sentencing order.


[15]   Affirmed.


[16]   Najam, J. and Crone, J. concur




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1282 | January 15, 2021   Page 7 of 7